Exhibit 10.1

Execution Version

PARENT GUARANTY

Guaranty, dated as of July 20, 2014 (this “Guaranty”), by Compressco Partners,
L.P., a Delaware limited partnership (“Guarantor”), in favor of Warren Equipment
Company, a Delaware corporation (“Shareholder”).

1. GUARANTY. To induce Shareholder to enter into the Stock Purchase Agreement,
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”; capitalized
terms used herein but not defined shall have the meanings given thereto in the
Purchase Agreement), by and among Shareholder and Compressco Partners Sub, Inc.,
a Delaware corporation (the “Purchaser”), pursuant to which, subject to the
terms and conditions set forth therein, Purchaser will acquire the Shares,
Guarantor, the sole shareholder of Purchaser, hereby absolutely, unconditionally
and irrevocably guarantees to Shareholder, the due and punctual payment,
observance, performance and discharge of the Purchaser’s obligations in
accordance with the terms of the Purchase Agreement (the “Obligation”). All
payments hereunder shall be made in lawful money of the United States, in
immediately available funds. Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the transaction contemplated by
the Purchase Agreement and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.

2. NATURE OF GUARANTY. Shareholder shall not be obligated to file any claim
relating to the Obligation if Purchaser becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of Shareholder to so file
shall not affect Guarantor’s obligations hereunder. In the event that any
payment to Shareholder in respect of the Obligation is rescinded or is otherwise
returned for any reason whatsoever, Guarantor shall remain liable hereunder with
respect to the Obligation as if such payment had not been made. The Obligation
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty, and all dealings between Purchaser or Guarantor, on
the one hand, and Shareholder, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. This
Guaranty is an unconditional guarantee of payment and not of collection.

3. CHANGES IN THE OBLIGATION, CERTAIN WAIVERS. Guarantor agrees that Shareholder
may at any time and from time to time, without notice to or further consent of
Guarantor, make any agreement with Purchaser for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between Shareholder
and Purchaser without in any way impairing or affecting the Obligation under
this Guaranty or affecting the validity or enforceability of this Guaranty.
Guarantor agrees that the Obligation shall not be released or discharged, in
whole or in part, or otherwise impaired or affected by (a) the failure or delay
of Shareholder to assert any claim or demand or to enforce any right or remedy
against Purchaser or any other Person interested in the



--------------------------------------------------------------------------------

transactions contemplated by the Purchase Agreement; (b) any change in the time,
place or manner of payment of the Obligation, (c) the existence of any claim,
setoff or other right, which Guarantor may have at any time against Purchaser or
Shareholder, whether in connection with the Obligation or otherwise, (d) any
change in the applicable Law of any jurisdiction, (e) any insolvency,
bankruptcy, reorganization, dissolution, liquidation, sale or transfer of
assets, merger, consolidation, changed form or structure or other similar
proceeding affecting Purchaser or Guarantor; (f) any amendment or modification
of the Purchase Agreement (other than a termination of the Purchase Agreement
under Section 9.1 of the Purchase Agreement); (g) any other act or omission that
may or might in any manner or to any extent increase or otherwise vary the risk
of Guarantor or otherwise operate as a release or discharge of Guarantor as a
matter of law or equity; or (h) any lack or limitation of status or of power of
Guarantor or Shareholder in respect of all or any part of the Obligation.
Guarantor hereby irrevocably and expressly waives promptness, diligence, notice
of the acceptance of this Guaranty and the Obligation and of presentment, demand
for payment, notice of non-performance, default, dishonor and protest and all
other notices of any kind, all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
and all suretyship defenses generally (other than defenses to the payment of the
Obligation that are available under the Purchase Agreement); provided that
Guarantor is not waiving any rights or defenses to the extent otherwise
expressly provided herein. Shareholder agrees that any payment made by Purchaser
to Shareholder in accordance with the Purchase Agreement shall reduce the amount
of the Obligation under this Guaranty accordingly, subject to the provisions of
Section 2 hereof.

Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Purchaser or any
other Person interested in the transactions contemplated by the Purchase
Agreement that arise from the existence, payment, performance, or enforcement of
Guarantor’s obligation under or in respect of this Guaranty or any other
agreement in connection therewith, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Shareholder against Purchaser or
such other Person, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from Purchaser or such other Person, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the Obligation and all other amounts payable under this Guaranty shall have been
previously paid in full in cash. If any amount shall be paid to Guarantor in
violation of the immediately preceding sentence at any time before the payment
in full in cash of the Obligation, such amount shall be received and held in
trust for the benefit of Shareholder, shall be segregated from other property
and funds of Guarantor and shall forthwith be paid or delivered to the Purchaser
for payment to Shareholder in accordance with Section 3.1, Section 3.3 and
Section 3.4 of the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

4. NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the Shareholder to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by
Shareholder of any right, remedy or power hereunder or under the Purchase
Agreement or otherwise preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to Shareholder or allowed it by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by Shareholder at any time or
from time to time. Shareholder shall not have any obligation to proceed at any
time or in any manner against, or exhaust any or all of Shareholder’s rights
against Purchaser before proceeding against Guarantor hereunder. The failure by
Shareholder to pursue rights or remedies against Purchaser or any other Person
shall not relieve Guarantor of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of applicable Law, of Shareholder.

5. REPRESENTATIONS AND WARRANTIES. Guarantor hereby represents and warrants
that:

(a) Guarantor is a duly formed and validly existing limited partnership in good
standing under the laws of the State of Delaware;

(b) the execution, delivery and performance of this Guaranty have been duly
authorized by all necessary action and do not contravene any provision of
Guarantor’s certificate of limited partnership, partnership agreement, operating
agreement or similar organizational documents or any Law, regulation, rule,
decree, order, judgment or contractual restriction binding on Guarantor or its
assets;

(c) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Authority or other Person necessary for the
due execution, delivery and performance of this Guaranty by Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required in connection with the execution,
delivery or performance of this Guaranty;

(d) this Guaranty constitutes a legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and

(e) Pursuant to the Debt Commitment Letter, Guarantor has access to, and, when
due under this Guaranty, will have, sufficient cash to pay the Purchase Price on
the terms and conditions contemplated by the Purchase Agreement and the
obligations under this Guaranty.

 

3



--------------------------------------------------------------------------------

6. NO ASSIGNMENT. Neither Guarantor nor Shareholder may assign its rights,
interests or obligations hereunder to any other Person (except by operation of
law) without the prior written consent of Shareholder (in the case of an
assignment by Guarantor) or Guarantor (in the case of an assignment by
Shareholder). Any attempted assignment in violation of this Section 6 shall be
null and void.

7. NOTICES. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Guaranty shall be in writing and
shall be given (a) on the date of delivery if delivered personally, (b) on the
first Business Day following the date of dispatch if delivered by a nationally
recognized next-day courier service, (c) on the fifth Business Day following the
date of mailing if delivered by registered or certified mail (postage prepaid,
return receipt requested) or (d) if sent by electronic transmission, when
transmitted and receipt is confirmed. All notices hereunder shall be delivered
as set forth below:

 

  (a) if to Shareholder, to it at:

Warren Equipment Company

10325 Younger Road

Midland, TX 79706

Attn: Steven C. Lindgren, Vice President and General Counsel

Email: steve.lindgren@warren-equipment.com

with copies (which shall not constitute notice) to:

Strasburger & Price, LLP

2 Houston Center

909 Fannin Street, Suite 2300

Houston, TX 77010-1036

Attn: W. Garney Griggs

Email: Garney.Griggs@Strasburger.com

 

(b) if to Guarantor, to it at:

Compressco Partners, L.P.

101 Park Avenue, Suite 1200

Oklahoma City, OK 73102

Attn: Ronald J. Foster, President

Email: Ron@Compressco.com

with copies (which shall not constitute notice) to:

TETRA Technologies, Inc.

24955 Interstate 45 North

The Woodlands, TX 77380

Attn: Bass C. Wallace, Senior Vice President and General Counsel

Email: bwallace@tetratec.com

 

4



--------------------------------------------------------------------------------

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, TX 77002

Attn: David C. Buck

Email: davidbuck@andrewskurth.com

or to such other Person or address as a party shall specify by notice in writing
to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been given on the date of personal
receipt or proven delivery.

8. CONTINUING GUARANTY. Unless terminated pursuant to this Section 8, this
Guaranty shall remain in full force and effect and shall be binding on
Guarantor, its successors and assigns until the Obligation is satisfied in full.
This Guaranty shall terminate, other than Section 7 and Sections 9 through 16,
all of which shall survive the termination of this Guaranty, and Guarantor shall
have no further obligations under this Guaranty, as of the earlier of (a) the
satisfaction in full of the Obligation and (b) the termination of the Purchase
Agreement in accordance with its terms, provided that the Purchaser has no
further Obligations to Shareholder under the Purchase Agreement.

9. NO RECOURSE. Notwithstanding anything that may be expressed or implied in
this Guaranty or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that Guarantor is a limited partnership,
Shareholder, by its acceptance of the benefits hereof covenants, agrees and
acknowledges that no Person other than Guarantor shall have any obligation
hereunder and that it has no rights of recovery under this Guaranty against, and
no recourse hereunder shall be had against, and no personal liability shall
attach in connection with this Guaranty to, any former, current or future
director, officer, agent, Affiliate (other than Guarantor or Purchaser),
manager, assignee or employee of Guarantor or Purchaser (or of any of their
successors or permitted assignees) or any former, current or future director,
officer, agent, employee, Affiliate, assignee, general or limited partner,
stockholder, manager or member of any of the foregoing, but in each case not
including Guarantor or Purchaser (collectively, but excluding for the avoidance
of doubt, Guarantor and Purchaser, the “Guarantor/Purchaser Affiliates”),
whether by or through attempted piercing of the corporate veil, by or through a
claim (whether in tort, contract or otherwise) by or on behalf of Purchaser
against Guarantor/Purchaser Affiliates, by the enforcement of any judgment or
assessment or by any legal or equitable proceeding by virtue of any statute,
regulation or other applicable law, or otherwise.

Shareholder agrees that neither it nor any of its Affiliates have any right of
recovery against Guarantor or its general partner or any of its or their
respective stockholders, partners, members, directors, officers or agents in
respect of any claims arising from the Purchase Agreement and the transactions
contemplated thereby, through Purchaser or otherwise, whether by piercing of the
corporate veil, by a claim on behalf of Purchaser against Guarantor or
Purchaser’s stockholders or Affiliates, or otherwise, except for claims by
Shareholder against Guarantor with respect to the Obligation under this Guaranty
(“Retained Guaranty Claims”). Recourse against Guarantor with respect to the

 

5



--------------------------------------------------------------------------------

Retained Guaranty Claims shall be the sole and exclusive remedy of Shareholder
and its respective Affiliates against Guarantor and any Guarantor/Purchaser
Affiliates (other than Purchaser) in respect of any liabilities or obligations
arising under, or in connection with, the Purchase Agreement or the transactions
contemplated thereby, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Guarantor/Purchaser Affiliate, as such, for any obligations of
Guarantor under this Guaranty or the transactions contemplated hereby, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

Notwithstanding anything else in this Section 9 to the contrary, in the event
Guarantor (a) consolidates with or merges with any other Person and is not the
continuing or surviving entity of such consolidation or merger or (b) transfers
or conveys all or a substantial portion of its properties and other assets to
any Person, then, and in each such case, the Shareholder may seek recourse,
whether by the enforcement of any judgment or assessment or by any legal or
equitable proceeding or by virtue of any applicable Law, against such continuing
or surviving entity or such Person (in either case, a “Successor Entity”), as
the case may be. As used herein, unless otherwise specified, the term
“Guarantor” includes the Guarantor’s Successor Entity.

Shareholder hereby covenants and agrees that it shall not institute, and it
shall cause its Affiliates not to institute, any proceeding or bring any other
claim arising under, or in connection with, the Purchase Agreement or the
transactions contemplated thereby, or in respect of any oral representations
made or alleged to be made in connection therewith, against Guarantor or any of
Guarantor/Purchaser Affiliates except for (i) the Retained Guaranty Claims
brought by Shareholder against Guarantor under this Guaranty and (ii) the claims
against the parties to the Confidentiality Agreement by Shareholder in respect
of the terms and conditions therein. Nothing set forth in this Guaranty shall
affect or be construed to affect or be construed to confer or give any Person
other than Shareholder (including any Person acting in a representative
capacity) any rights or remedies against any Person other than Guarantor as set
forth herein.

Notwithstanding the provisions of this Section 9, Shareholder shall have full
recourse against any Guarantor/Purchaser Affiliate insofar as Shareholder has a
claim against any Guarantor/Purchaser Affiliate arising as a result of any
payment by Purchaser in respect of the Obligation being held to constitute a
fraudulent conveyance or fraudulent transfer (or similar principle), whether in
law or in equity, or other fraudulent transaction.

Notwithstanding anything else contained in this Guaranty, if any payment by
Purchaser in respect of the Obligation is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar law, or if for any other reason, Shareholder is required to refund
such payment or pay the amount thereof to any other creditor of Purchaser or
Guarantor, such payment by Purchaser to Shareholder shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall

 

6



--------------------------------------------------------------------------------

continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge of this Guaranty), as the case may be, with
respect to, and this Guaranty shall apply to, any and all amounts so refunded by
Shareholder or paid by Shareholder to another Person, which amounts shall
constitute part of the Obligation). It is the intent of Guarantor and
Shareholder that the obligations and liabilities of Guarantor hereunder are
absolute and unconditional under any and all circumstances and that, until the
Obligation is paid in full or this Guaranty is otherwise terminated pursuant to
Section 8, the obligations and liabilities of Guarantor hereunder shall not be
discharged or released, in whole or in part, by any act or occurrence that
might, but for the provisions of this Guaranty, be deemed a legal or equitable
discharge or release of Guarantor.

10. ENTIRE AGREEMENT. This Guaranty constitutes the entire agreement with
respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings and agreements, whether
written or oral, among Purchaser and Guarantor or any of their Affiliates, on
the one hand, and Shareholder and any of its Affiliates, on the other hand,
except for the Purchase Agreement and the other agreements related thereto and
entered into on the date hereof.

11. GOVERNING LAW.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the internal Laws of the State of Texas without reference to its choice of
law rules.

(b) All actions arising out of or relating to this Guaranty shall be heard and
determined exclusively in the state or federal courts located in the County of
Midland, State of Texas. Each of the parties hereto (i) consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding in the event any dispute arises out of
this Guaranty or any of the transactions contemplated by this Guaranty,
(ii) waives, to the fullest extent permitted by law, any objection that it may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding that is
brought in any such court has been brought in an inconvenient forum and
(iii) waives any objection to service of process effected in accordance with
Section 11.1 of the Purchase Agreement or any means allowable under Texas law or
procedure.

(c) THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY.

12. AMENDMENTS AND WAIVERS. No amendment or waiver of any provision of this
Guaranty will be valid and binding unless it is in writing and signed, in the
case of an amendment, by Guarantor and Shareholder or, in the case of a waiver,
by the party against whom the waiver is to be effective. No waiver by any party
hereto shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver.

 

7



--------------------------------------------------------------------------------

13. NO THIRD PARTY BENEFICIARIES. Except for the rights of Guarantor/Purchaser
Affiliates provided under Section 9 (which such Persons shall be express third
party beneficiaries of), the parties hereby agree that their respective
representations, warranties and covenants set forth herein are solely for the
benefit of the other party hereto, in accordance with and subject to the terms
of this Guaranty, and this Guaranty is not intended to, and does not, confer
upon any Person other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

14. SEVERABILITY. Any term or provision of this Guaranty found to be invalid,
illegal or unenforceable in any jurisdiction shall be, as to such jurisdiction,
ineffective solely to the extent of such prohibition or unenforceability and
shall not affect any other term or provision of this Guaranty or invalidate or
render unenforceable such term or provision in any other jurisdiction.

15. INTERPRETATION. All parties acknowledge that each party and its counsel have
reviewed this Guaranty and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Guaranty.

16. COUNTERPARTS. This Guaranty may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same instrument.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

COMPRESSCO PARTNERS, L.P. By:   Compressco Partners GP Inc.,         its general
partner By:  

/s/ Ronald J. Foster

Name:   Ronald J. Foster Title:   President

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

WARREN EQUIPMENT COMPANY By:  

/s/ Richard D. Folger

Name:   Richard D. Folger Title:   President

[Signature Page to Guaranty]